Title: To George Washington from James Bowdoin, 29 May 1780
From: Bowdoin, James
To: Washington, George



Dear Sir
Boston May 29. 1780

Yesterday at 5 o’Clock p.m. I received your Excellency’s Letter of the 15th with the enclosed for Majr Genl Heath. As it was of importance he Should have it as soon as may be, I immediately went with it to Roxbury, and delivered it to him.
I told him I would assist him in enquiring for information relative to the particulars mentioned in your Letter: And if I should obtain any worth notice, I will communicate it to your Excellency.
It appears probable the enemy have got information of what is intended. for they know by a Packet arrived at N. York from England, that a Squadron of men of war with Troops had Sailed from Brest for

this part of America, and last Thursday, a Vessel which arrived here on Saturday Saw a number of Ships standing to the Eastward, which the People judged were going to Halifax: probably the Same which on that day we recd intelligence had Some days before Sailed from N. York with 2000 Troops on board. These repeated draughts, one would think, must So much weaken N. York as to make it impressible by a Force not very large: So that in Such a divided State of their Troops both places may fall into our hands, if we Spiritedly Co-operate with our Allies: which So far as this State may be concerned I doubt not will be the Case, when their arrival is known, or rather when yr Excellency Shall make the requisition. I am much obliged for the intelligence concerning the State of things at Charlestown. Our direct intelligence is to the 27th of April, and that on the 22d at night an attack of the Enemy was repelled with a loss on their part of 800, as appears by our Last News Papers. what was their real loss I think is uncertain. Fervently wishing their total defeat there, And a Successful Campaign on our part, I have the honour to be with the most respectful regard sir Yr Excys most obt hble Servt

James Bowdoin

